,
                     THE          AITORNEY                    GENERAL
                                          OFTEXAS
                                    Awemm,      TEXAN        78711


                                              September      12. 1973



    Honorable    Bevington Reed,           Commissioner              Opinion    No.   H-    99
    Coordinating    Board
    Texas College & University             System                    Re:       Construction   of
    P. 0. Box 12788                                                            $51.353,   Texas
    Austin.   Texas 78711                                                      Education Code,
                                                                               with reference    to
                                                                               circumstances
                                                                               under which a
                                                                               refund of premium
    Dear   Commissioner           Reed:                                        is due-to university

           Your      letter    of March    28, 1973, sets forth the following              facts:

                           “On May 1, 1969, Antoinette Daleo,     then
                     employed by %t University     of Texas at Austin
                     became a participant   in the Optional Retirement
                     Program  for Institutions  of Higher Education.
                     She continued participation  in the program  as an
                     employee   of The University  of Texas at Austin
                     until Janua\sy 1972. She was employed by Bee
                     County College from January 15, 1972, to August
                     15, 1972, a period of seven months. “

           On behalf          of Bee County   College,     you ask our opinion         on the following
    question:

                           “Dots Bet County College have an obligation
                  to obtain refunds on the State’s matching portion of
                  the Optional Retirement  Program   for the period from
                  January 15, 1972, to August 15, 1972? ”

           Article      51. 353 (a) of the Texas         Education    Code provides         as follows:




                                                p. 451
The Honorable    Btvington   Reed,   page 2      (H-99)




                     “(a) There is hereby established       an optional
             retirement    program.      Participation   in the optional
             retirement    program     is in lieu of active mtmbtr-
             ship in the retirement      system.     The governing
             boards of all institutions     of higher education shall
             make available     to all faculty members      in their
             component institutions.       agencies,   and units the
             optional retirement      program    which shall provide
             for the vesting of benefits after one year of parti-
             cipation in one o* more plans operating          pursuant
             to this Act in one or more institutions        of higher
             education. ”

       This statute was amended in 1971 by adding the words “in one or
more plans operating pursuant to this act in one or more institutions  of
higher education”   at the end of the stctind sentence.

        Prior to this amendment,    Attorney General   Opinion M-420 (1969)
held that vesting required  participation   for one calendar  year in a single
institution.

        It is now the opinion of this office that the amendment       noted above
had the effect of allowing vesting after participation       in a plan for one
calendar     year even though said year of participation      is at mgrt than one
institution    of higher education,    and further that, once vested,   all future
contributions     by the same employee art similarly       vested even though made
through different      institutions of higher learning.

       The facts of your letter indicate that the subject employee participated
in the fund for considerably   more than one year. Accordingly,   all contributed
funds vested in said employee    and Bet County College has no obligation    or
right to obtain a refund of the state’s matching portion of the optional rttirt-
ment program    for the period from January 15, 1972, to August 15, 1972.

                                       SUMMARY

                   Funds contributed   to an optional retirement
             fund by an tmptoytt   of an institutidn of higher




                                      p.   452
The Honorable   Bevington   Reed,   page    3    (H-99)




            education under Article   51. 353 of the Texas Education
            Code vest after one year of participation     whether or
            not the employee has been employed by more than a                      .
            single such institution, and, once vested, all future
            contributions made by the same employee        vest although
            made through different institutions    of higher education.

                                                  Yours   very truly,




                                                  Attorney   General    of Texas
                                           //




DAVID M. KENDAL.L,      Chairman
Opinion Committee




                                    p.     453